 1 THE OTTINGER FIRM, P.C.
   Robert W. Ottinger (SBN 156825)
 2 Daniel H. Galindo (SBN 322260)
   535 Mission Street
 3 San Francisco, CA 94105
   robert@ottingerlaw.com
 4 danielg@ottingerlaw.com
   Tel: 415-325-2088
 5 Fax: 212-571-0505

 6 ADVOCATES FOR WORKER RIGHTS LLP
   MARCO A. PALAU (Bar No. 242340)
 7
     marco@advocatesforworkers.com
 8 JOSEPH D. SUTTON (Bar No. 269951)
     jds@advocatesforworkers.com
 9 ERIC S. TRABUCCO (Bar No. 295473)
     est@advocatesforworkers.com
10 212 9th Street, Suite 314

11 Oakland, California 94607
   Telephone: (510) 269-4200
12 Facsimile: (408) 657-4684

13 Attorneys for Plaintiff

14
                                 UNITED STATES DISTRICT COURT
15
                  EASTERN DISTRICT OF CALIFORNIA—FRESNO DIVISION
16

17   ALICIA ARRENDONDO, individually and                  Case No. 1:18-CV-01737-DAD-SKO
     acting in the interest of other current and former
18   employees,                                           STIPULATION AND ORDER RE:
19                                                        PLAINTIFF FILING A SECOND
                    Plaintiff,                            AMENDED COMPLAINT
20          v.                                            (Doc. 46)
21   SOUTHWESTERN & PACIFIC SPECIALITY
     FINANCE, INC.; CHECK ‘N GO OF
22   CALIFORNIA, INC. and DOES 1 through 20,
     inclusive,
23
                    Defendants.
24

25

26
27

28
                                                 i
          STIP. & ORDER RE: PLAINTIFF’S SECOND AMENDED COMPLAINT         Case No. 1:18-CV-01737
 1         The parties to the above entitled action, through their respective counsel of record, hereby

 2 enter into the following stipulation: The parties stipulate that Plaintiff Alicia Arredondo may file

 3 her Second Amended Complaint which adds class allegations for purposes of settlement.

 4

 5         IT IS SO STIPULATED.

 6

 7 Dated: June 29, 2021                          ADVOCATES FOR WORKER RIGHTS LLP

 8

 9                                                By:     /s/ Joseph D. Sutton
                                                               Joseph D. Sutton
10                                                             Attorney for Plaintiff

11

12 Dated: June 29, 2021                                 SHEPPARD MULLIN LLP

13
                                                  By:     /s/ Amanda Beckwith
14
                                                               Amanda Beckwith
15                                                       Attorney for Defendants Southwestern &
                                                         Pacific Specialty Finance, Inc.
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                1
          STIP. & ORDER RE: PLAINTIFF’S SECOND AMENDED COMPLAINT             Case No. 1:18-CV-01737
 1                                                ORDER

 2          Pursuant to the parties’ above stipulation (Doc. 46), and for good cause shown,

 3          IT IS HEREBY ORDERED that Plaintiff may file her Second Amended Complaint, adding

 4 class allegations, by no later than seven (7) days from the date of this order.

 5
     IT IS SO ORDERED.
 6

 7 Dated:      June 29, 2021                                   /s/ Sheila K. Oberto                 .
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                1
          STIP. & ORDER RE: PLAINTIFF’S SECOND AMENDED COMPLAINT               Case No. 1:18-CV-01737
